             Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 1 of 29



 1                                                            The Honorable Ronald B. Leighton
 2

 3

 4

 5                              UNITED STATES DISTRICT COURT

 6                           WESTERN DISTRICT OF WASHINGTON

 7                                             AT TACOMA

 8   CHERYL KATER and SUZIE KELLY,                     Case No.: 2:15-cv-00612-RBL
     individually and on behalf of all others
 9
     similarly situated,                               DEFENDANTS’ OPPOSITION TO
10                                                     PLAINTIFFS’ MOTION FOR
                            Plaintiffs,                TEMPORARY RESTRAINING
11          v.                                         ORDER AND LIMITED RELIEF
                                                       FROM LITIGATION STAY
12   CHURCHILL DOWNS INCORPORATED, a
     Kentucky corporation, and BIG FISH
13                                                     Hearing Date: November 4, 2019
     GAMES, INC., a Washington corporation,
14
                            Defendants.
15

16
     MANASA THIMMEGOWDA, individually
     and on behalf of all others similarly situated,   Case No.: 2:19-cv-00199-RBL
17

18                          Plaintiff,                 DEFENDANTS’ OPPOSITION TO
                                                       PLAINTIFFS’ MOTION FOR
            v.                                         TEMPORARY RESTRAINING
19
                                                       ORDER AND LIMITED RELIEF
20   BIG FISH GAMES, INC., a Washington                FROM LITIGATION STAY
     corporation; ARISTOCRAT
21   TECHNOLOGIES INC., a Nevada
     corporation; ARISTOCRAT LEISURE                   Hearing Date: November 4, 2019
22   LIMITED, an Australian corporation; and
     CHURCHILL DOWNS INCORPORATED, a
23   Kentucky corporation,
24
                            Defendants.
25

26

27

28
      DEFENDANTS’ OPPOSITION TO
      PLAINTIFFS’ MOTION FOR TRO
      (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
                  Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 2 of 29



 1                                                      TABLE OF CONTENTS
 2   INTRODUCTION .......................................................................................................................... 1
 3   BACKGROUND ............................................................................................................................ 2
 4             A.         Big Fish Casino Terms of Use. ............................................................................... 2
 5             B.         This Litigation. ........................................................................................................ 6
 6   LEGAL STANDARD ..................................................................................................................... 7
 7   ARGUMENT .................................................................................................................................. 8
 8   I.        Plaintiffs Are Not Likely To Succeed On The Merits Of Their Request To
               Restrain Big Fish Games’ Ability To Communicate With Its Customers. ......................... 8
 9
               A.         Providing information to users about the terms and conditions of their
10                        access to and use of Big Fish Casino was entirely proper and not abusive. ........... 9
11             B.         The October 14 pop-up and August 28 TOU are not misleading. ........................ 11
12             C.         The October 14 pop-up and August 28 TOU are not coercive. ............................ 14
13   II.       Plaintiffs Fail To Show They Will Suffer Irreparable Harm In The Absence Of An
               Order Restraining Defendants’ Business Operations. ...................................................... 16
14
               A.         Plaintiffs fail to identify any cognizable risk of irreparable harm. ....................... 17
15
               B.         Plaintiffs’ requested relief is untethered from the risk of irreparable harm
16                        they allege. ............................................................................................................ 20
17   III.      The Equities Weigh Overwhelmingly In Defendants’ Favor. .......................................... 21
18   IV.       Plaintiffs Fail To Show That An Injunction Is In The Public Interest. ............................. 22
19   CONCLUSION ............................................................................................................................. 23
20

21

22

23

24

25

26

27

28                                                                          i
          DEFENDANTS’ OPPOSITION TO
          PLAINTIFFS’ MOTION FOR TRO
          (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
                 Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 3 of 29



 1                                                 TABLE OF AUTHORITIES
 2                                                                                                                                Page(s)
 3   Cases
 4   Adtrader, Inc. v. Google LLC,
        2018 WL 1876950 (N.D. Cal. Apr. 19, 2018) ................................................................. passim
 5
     Balasanyan v. Nordstrom, Inc.,
 6      2012 WL 760566 (S.D. Cal. Mar. 8, 2012) .......................................................................10, 15
 7   Billingsley v. Citi Trends, Inc.,
         560 F. App’x 914 (11th Cir. 2014) ..........................................................................................18
 8
     Burrell v. Crown Cent. Petroleum, Inc.,
 9      176 F.R.D. 239 (E.D. Tex. 1997).............................................................................................19
10   Carideo v. Dell, Inc.,
        520 F. Supp. 2d 1241 (W.D. Wash., 2007)..............................................................................13
11
     Circuit City Stores, Inc. v. Ahmed,
12      283 F.3d 1198 (9th Cir. 2002) .................................................................................................15
13   County of Santa Clara v. Astra USA, Inc.,
        2010 WL 2724512 (N.D. Cal. July 8, 2010) ............................................................................16
14
     Erhardt v. Prudential Grp.,
15      629 F.2d 843 (2d Cir. 1980)...............................................................................................22, 23
16   Garcia v. Google, Inc.,
        786 F.3d 733 (9th Cir. 2015) .....................................................................................................7
17
     Gomez v. City of Chicago,
18     1986 WL 8733 (N.D. Ill. Aug. 1, 1986) ..................................................................................18
19   Gottstein v. Nat’l Ass’n for the Self Employed,
        186 F.R.D. 654 (D. Kans. 1999) ..............................................................................................19
20
     Grewe v. Cobalt Mtg., Inc.,
21      2016 WL 4211530 (W.D.Wash. Aug. 10, 2016) ...............................................................14, 17
22   Grewe v. Cobalt Mtg., Inc.,
        2016 WL 4547131 (W.D.Wash. Sep. 01, 2016) ......................................................................17
23
     Gulf Oil Co. v. Bernard,
24      452 U.S. 89 (1981) ........................................................................................................... passim
25   Gutierrez v. Wells Fargo,
        889 F.3d 1230 (11th Cir. 2018) .........................................................................................12, 13
26
     In re Currency Conversion Fee Antitrust Litig.,
27       361 F. Supp. 2d at 254 .......................................................................................................10, 11
28
                                                                        ii
         DEFENDANTS’ OPPOSITION TO
         PLAINTIFFS’ MOTION FOR TRO
         (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
                 Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 4 of 29



 1   In re FedEx Ground Package Sys., Inc. Emp. Practices Litig.,
         2007 WL 3036891 (N.D. Ind. Oct. 12, 2007) ..........................................................................14
 2
     In re TFT-LCD (Flat Panel) Antitrust Litig.,
 3       2011 WL 1753784 (N.D. Cal. May 9, 2011) ...........................................................................12
 4   In re Universal Serv. Fund Tel. Billing Pracs.,
         320 F. Supp. 2d 1135 (D. Kans. 2004) ....................................................................................13
 5
     Jennings v. Seattle Hous. Auth.,
 6      2009 WL 10676378 (W.D. Wash. July 28, 2009) .....................................................................7
 7   Jimenez v. Menzies Aviation Inc.,
        2015 WL 4914727, at *6 (N.D. Cal. Aug. 17, 2015)...............................................9, 10, 11, 15
 8
     Kleiner v. First Nat’l Bank of Atlanta,
 9      751 F. 2d 1193 (11th Cir. 1985) ..........................................................................................1, 18
10   Kutzman v. Derrel’s MiniStorage, Inc.,
        354 F. Supp. 3d 1149 (E.D. Cal. 2018)..............................................................................14, 16
11
     Laster v. T-Mobile USA, Inc.,
12      2008 WL 5216255 (S.D. Cal. Aug. 11, 2008) .........................................................................11
13   Li v. A Perfect Day Franchise, Inc.,
         270 F.R.D. 509 (N.D. Cal. 2010) .......................................................................................22, 23
14
     Mohamed v. Uber Techs., Inc.,
15     848 F.3d 1201 (9th Cir. 2016) .................................................................................................15
16   Mora v. Harley-Davidson Credit Corp.,
       2012 WL 1189769 (C.D. Cal. Apr. 9, 2012) ...........................................................................13
17
     Nat. Res. Def. Council, Inc. v. Winter,
18      508 F.3d 885 (9th Cir. 2007) ...................................................................................................20
19   Nevarez v. Forty Niners Football Co.,
        2017 WL 3492110 (N.D. Cal. Aug. 15, 2017) ........................................................................13
20
     Nugussie v. HMS Host N. Am.,
21      2017 WL 1250420 (W.D. Wash. Apr. 5, 2017) ............................................................... passim
22   O’Connor v. Uber Techs., Inc.,
        2013 WL 6407583 (N.D. Cal. Dec. 6, 2013) ...............................................................10, 11, 15
23
     Piekarski v. Amedisys Ill., LLC,
24      4 F. Supp. 3d 952, 954 (N.D. Ill. Nov. 12, 2013) ....................................................................11
25   Simula, Inc. v. Autoliv, Inc.,
        175 F.3d 716 (9th Cir. 1999) ...................................................................................................23
26
     St. Barnabas Hosp., Inc. v. Ovation Pharm., Inc.,
27       2010 WL 11574952 (D. Minn. June 24, 2010) ........................................................................22
28
                                                                      iii
         DEFENDANTS’ OPPOSITION TO
         PLAINTIFFS’ MOTION FOR TRO
         (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
                 Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 5 of 29



 1   West v. Capitol Fed. Sav. & Loan Ass’n,
        558 F.2d 977 (10th Cir. 1977) .................................................................................................18
 2
     Wiginton v. Ellis,
 3      2003 WL 22232907 (N.D. Ill. Sept. 16, 2003) ..................................................................10, 15
 4   Winter v. Nat. Res. Def. Council, Inc.,
        555 U.S. 7 (2008) ...................................................................................................17, 19, 21, 22
 5

 6
     Statutes and Other Authorities
 7
     Federal Rule of Civil Procedure 23(d) ................................................................................... passim
 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                                      iv
         DEFENDANTS’ OPPOSITION TO
         PLAINTIFFS’ MOTION FOR TRO
         (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
              Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 6 of 29



 1                                           INTRODUCTION

 2          Since before this litigation was filed, Big Fish Games has required users of Big Fish

 3   Casino—a free-to-play virtual game and social entertainment platform—to arbitrate any disputes

 4   relating to use of that product and waive any entitlement to class relief. And throughout this

 5   litigation, Big Fish Games has communicated with users about these and other terms and

 6   conditions that govern the use of Big Fish Casino, as Big Fish Games is entitled to do. Plaintiffs’

 7   motion for an emergency order restraining Big Fish Games’ communications with users in the

 8   ordinary course of business has no basis in law or fact and should therefore be denied.

 9          Plaintiffs’ speculative assertions and invocations of inapposite case law do not carry their

10   burden to show that each of the four elements necessary to justify the “extraordinary remedy” of

11   a temporary restraining order are met. First, Plaintiffs are not likely to succeed on the merits of

12   their Federal Rule of Civil Procedure 23(d) request to restrain Big Fish Games’ clear and factual

13   statements that the mandatory arbitration and class waiver provision—in place since before this

14   litigation began—precludes participation in class action litigation relating to the use of Big Fish

15   Casino, such as these actions. Plaintiffs fail to present any evidence—much less the required

16   “clear record and specific findings”—that the challenged language is abusive, misleading, or

17   coercive. To the contrary, courts across the country have ruled that providing notice of pending

18   litigation, as was done here, cures any Rule 23(d) concerns.

19          Second, there is no risk of irreparable harm to Plaintiffs. It is undisputed that the

20   challenged communications expressly do not apply to the named plaintiffs in this litigation.

21   Plaintiffs speculate that Big Fish Games’ communications might confuse non-party putative

22   class members about their eligibility to participate in this litigation, but any risk of harm to non-

23   parties is legally irrelevant. Even if potential harm to non-parties could support the issuance of a

24   temporary restraining order, Plaintiffs fail to show that there is any non-speculative risk of

25   imminent and irreparable harm to those non-parties. Class certification and recovery are both

26   uncertain, and any (hypothetical) misapprehension of eligibility to participate in a (hypothetical)

27   class could be corrected through (hypothetical) class notice.

28
        DEFENDANTS’ OPPOSITION TO
        PLAINTIFFS’ MOTION FOR TRO
        (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
              Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 7 of 29



 1          Third, the balance of equities weighs strongly in Defendants’ favor, given that (1)

 2   Plaintiffs fail to identify a cognizable risk of harm to themselves, and (2) issuance of the

 3   temporary restraining order would directly impair Big Fish Games’ ability to conduct its

 4   business operations and communicate with users about the terms and conditions that govern their

 5   access to and use of the company’s product.

 6          Finally, Plaintiffs’ requested relief is contrary to the public interest, including

 7   fundamental rights to speak and contract freely and the strong public policy underlying the

 8   Federal Arbitration Act.

 9          Accordingly, Plaintiffs’ attempt to throttle Big Fish Games’ ability to communicate with

10   its users in the ordinary course of business regarding the terms and conditions that have always

11   governed access to and use of Big Fish Casino should be rejected.

12                                            BACKGROUND

13          A.      Big Fish Casino Terms of Use.

14          Each of Plaintiffs’ alleged claims in this litigation derives from their use of Big Fish

15   Casino (“BFC”), a virtual game and social entertainment platform that is owned and operated by

16   Big Fish Games (“BFG”). See Kater, Case No. 2:15-cv-00612-RBL, Dkt. 2 ¶ 1. BFC is free to

17   join and free to play. Id. Dkt. 100-1 ¶ 2. In order to play BFC, users must agree to the Terms of

18   Use (“TOU”). See Declaration of David Grossman in Support of Defendants’ Opposition to

19   Plaintiffs’ Motion for Temporary Restraining Order (“Grossman Decl.”) Exs. A-D at 1 (“BY

20   ACCESSING OR USING ANY BIG FISH OFFERING, YOU AGREE TO BE BOUND BY

21   THESE TERMS OF USE AND ALL TERMS INCORPORATED BY REFERENCE. IF YOU

22   DO NOT AGREE TO THESE TERMS OF USE IN THEIR ENTIRETY, DO NOT USE ANY

23   BIG FISH OFFERINGS.”); id. Ex. E at 1 (“By clicking ‘Accept’ or otherwise accessing or using

24   any Big Fish Offering, you agree to be bound by these Terms of Use . . . If you do not agree to

25   these Terms of Use in their entirety, you may not use any Big Fish Offerings.”).

26          Five versions of the TOU have been in effect over the course of this litigation, dated:

27   March 24, 2015 (two weeks before this litigation began); November 30, 2017; August 14, 2018;

28
                                                       2
        DEFENDANTS’ OPPOSITION TO
        PLAINTIFFS’ MOTION FOR TRO
        (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
              Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 8 of 29



 1   March 28, 2019; and August 28, 2019. Id. Exs. A-E. Each version has included a mandatory

 2   arbitration and class waiver provision, titled “Dispute Resolution by Binding Arbitration”

 3   (“Arbitration Provision”). Id. The first sentence of each version of the TOU reads:

 4               PLEASE READ THESE TERMS OF USE CAREFULLY, INCLUDING
                 THE MANDATORY ARBITRATION PROVISION IN THE SECTION
 5               TITLED “DISPUTE RESOLUTION BY BINDING ARBITRATION,”
                 WHICH REQUIRES THAT DISPUTES ARE RESOLVED BY FINAL
 6
                 AND BINDING ARBITRATION ON AN INDIVIDUAL AND NOT A
 7               CLASS-WIDE OR CONSOLIDATED BASIS. IF YOU DO NOT WISH
                 TO BE SUBJECT TO ARBITRATION, YOU MAY OPT OUT OF THE
 8               ARBITRATION PROVISION BY FOLLOWING THE INSTRUCTIONS
                 PROVIDED AT THE END OF THE SECTION TITLED “DISPUTE
 9               RESOLUTION BY BINDING ARBITRATION.”
10   Id. Exs. A-D at 1; see also id. Ex. E at 1 (further clarifying that the Arbitration Provision has
11   always required arbitration of “any past, current, or future disputes”).
12           Each version of the TOU has expressly notified prospective users that:
13               THIS PROVISION PRECLUDES YOU FROM BRINGING ANY
14               CLASS, COLLECTIVE, OR REPRESENTATIVE ACTION AGAINST
                 BIG FISH. IT ALSO PRECLUDES YOU FROM PARTICIPATING IN
15               OR RECOVERING RELIEF UNDER ANY CURRENT OR FUTURE
                 CLASS, COLLECTIVE, OR REPRESENTATIVE ACTION AGAINST
16               BIG FISH BY SOMEONE ELSE. IN ADDITION, ARBITRATION
                 PRECLUDES YOU FROM SUING IN COURT OR FROM HAVING A
17               JURY TRIAL.
18
                 WHETHER TO AGREE TO ARBITRATION IS AN IMPORTANT
19               DECISION. IT IS YOUR DECISION TO MAKE AND YOU SHOULD
                 NOT RELY SOLELY ON THE INFORMATION PROVIDED IN THIS
20               AGREEMENT, AS IT IS NOT INTENDED TO CONTAIN A
                 COMPLETE EXPLANATION OF THE CONSEQUENCES OF
21               ARBITRATION. YOU SHOULD TAKE REASONABLE STEPS TO
22               CONDUCT FURTHER RESEARCH AND TO CONSULT WITH
                 OTHERS REGARDING THE CONSEQUENCES OF YOUR DECISION.
23               YOU MAY OPT OUT OF THIS ARBITRATION PROVISION BY
                 FOLLOWING THE INSTRUCTIONS BELOW.
24
     Id. Ex. A at 8; id. Ex. B at 11; id. Ex. C at 10; id. Ex. D at 7; id. Ex. E at 9.
25
             Since before this litigation began, the TOU arbitration provision has required that “any
26
     dispute, claim or controversy arising out of or relating to your access to or use of any Big Fish
27
     Offering or to these Terms of Use (including without limitation any dispute concerning the
28
                                                         3
        DEFENDANTS’ OPPOSITION TO
        PLAINTIFFS’ MOTION FOR TRO
        (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
              Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 9 of 29



 1   breach, enforcement, construction, validity, interpretation, enforceability, or arbitrability of these

 2   Terms of Use) . . . shall be determined by arbitration[.]” Id. Ex. A at 8; id. Ex. B at 11; id. Ex. C

 3   at 10; id. Ex. D at 7; id. Ex. E at 10. The TOU have also required, since before this litigation

 4   began, that users waive any entitlement to class relief:

 5               WHETHER THE DISPUTE IS HEARD IN ARBITRATION OR IN
                 COURT, YOU AGREE THAT YOU AND BIG FISH WILL NOT
 6               COMMENCE AGAINST THE OTHER A CLASS ACTION, CLASS
                 ARBITRATION OR OTHER REPRESENTATIVE ACTION OR
 7
                 PROCEEDING. YOU AND BIG FISH ARE EACH WAIVING
 8               RESPECTIVE RIGHTS TO A TRIAL BY JURY OR TO PARTICIPATE
                 IN A CLASS ACTION.
 9
     Id. Ex. A at 9; id. Ex. B at 12; id. Ex. C at 11; id. Ex. D at 8; id. Ex. E at 10 (further clarifying
10
     that the class waiver has always applied to “any past, pending, or future class proceedings”).
11
     The TOU have always permitted users to opt out of the Arbitration Provision by mailing written
12
     notice “via U.S. Mail, or by any nationally recognized delivery service (e.g., UPS, Federal
13
     Express, etc.)” within thirty days of acceptance of the TOU. Id.
14
             BFG most recently modified the TOU on August 28, 2019. The vast majority of the
15
     modifications in the August 28 TOU were unrelated to the Arbitration Provision. See
16
     Declaration of Lindsey Barnhart in Support of Defendants’ Opposition to Plaintiffs’ Motion for
17
     Temporary Restraining Order (“Barnhart Decl.”) Ex. A (redline showing changes in August 28
18
     TOU). For example, BFG modified (1) a provision requiring that commercially reasonable
19
     efforts be made to notify users of any future changes to the TOU, id. at 2; (2) general user
20
     interaction and game play guidelines, id. at 3; (3) guidelines regarding material posted by users
21
     within Big Fish games, id. at 4; (4) restrictions regarding the use of Big Fish Software, id. at 5;
22
     (5) guidelines regarding the use of intellectual property, id. at 6; and (6) a provision relating to
23
     the processing of payments for any in-game purchases users may choose to make, id. at 8. With
24
     respect to the Arbitration Provision, BFG made changes to confirm that the provision has always
25
     applied to “any” dispute, “no matter when such Dispute arose or arises,” and that the class
26
     waiver similarly has always applied to “ANY PAST, PENDING, OR FUTURE CLASS
27

28
                                                        4
        DEFENDANTS’ OPPOSITION TO
        PLAINTIFFS’ MOTION FOR TRO
        (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
             Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 10 of 29



 1   ACTION OR ANY OTHER CONSOLIDATED OR REPRESENTATIVE PROCEEDING.” Id.

 2   at 9-10. Plaintiffs do not claim that any of these changes are improper in any way.

 3          The only change Plaintiffs challenge in their Motion is the addition of prefatory language

 4   in the TOU notifying users that:

 5                  These Terms of Use dated August 28, 2019 do not apply to Cheryl
                    Kater, Suzie Kelly, and Manasa Thimmegowda, who are named
 6                  plaintiffs in class action lawsuits pending in the Western District of
                    Washington: Kater v. Churchill Downs Inc., Case No. 15-cv-00612-
 7
                    RBL, and Thimmegowda v. Big Fish Games, Inc., Case No. 2:19-
 8                  cv-00199-RBL. The lawsuits allege claims relating to Big Fish
                    Casino under the Washington Recovery of Money Lost at Gambling
 9                  statute, the Washington Consumer Protection Act, and Washington
                    common law. The mandatory arbitration provision in these Terms
10                  of Use prevents you from participating in these class action lawsuits,
                    even if a class is certified.
11
     Grossman Decl. Ex. E at 1; see Plaintiffs’ Motion for Temporary Restraining Order and Limited
12
     Relief From Litigation Stay (“Motion” or “Mot.”) at 3.
13
            On October 14, 2019, an in-game message (“pop-up”) was sent to approximately 30
14
     percent of BFC users, including users who have previously made in-game purchases and users
15
     who have never made in-game purchases. Grossman Decl. ¶¶ 4, 8. The pop-up notified users
16
     who accessed BFC that:
17

18                  We’ve updated our TERMS OF USE, which include mandatory
                    arbitration and class action waiver provisions that apply to past,
19                  current, and future disputes. By clicking the button below or
                    continuing to access this game, you agree to the Terms of Use. This
20                  means you will not be able to participate in the class action lawsuits
                    filed in the Western District of Washington (Case Nos. 15-cv-00612-
21                  RBL and 2:19-cv-00199-RBL).
22   Grossman Decl. Ex. F (italics in original). The bolded language quoted above appeared in blue
23   font, indicating the presence of a hyperlink that takes the user to the August 28 TOU, the first
24   page of which contained additional information about the pending litigation, the consequences of
25   agreeing to the Arbitration Provision, and instructions for opting out of the Arbitration Provision,
26   as quoted above. Id. ¶ 5; see supra at 3-5.
27

28
                                                      5
        DEFENDANTS’ OPPOSITION TO
        PLAINTIFFS’ MOTION FOR TRO
        (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
             Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 11 of 29



 1          BFG routinely communicates with BFC users about the TOU, which describe important

 2   rules and conditions that users must follow and accept when accessing and playing the game.

 3   For example, before and throughout this litigation BFG has required users who create BFC

 4   accounts to click to accept the TOU when doing so. Kater, Dkt. 60-2 (“Vella Decl.”) (attached

 5   as Barnhart Decl. Ex. B) ¶ 6. In addition, users are on notice during gameplay that continued use

 6   of BFC will constitute acceptance of the TOU, including via hyperlinks to the TOU that appear

 7   as a footer on the BFC webpage, in the BFC App Store description, and in the Account Settings

 8   page of the BFC mobile app. See id.; Thimmegowda, Case No. 2:19-cv-00199-RBL, Dkt. 34

 9   (“Willig Decl.”) (attached as Barnhart Decl. Ex. C) ¶¶ 6-7. As another example, in December

10   2015 BFG sent an email to all then-existing BFC users regarding the TOU, including the

11   Arbitration Provision. Vella Decl. ¶ 6. Finally, a similar pop-up requiring users to click to

12   accept the TOU was disseminated to users in January 2016, id., before Plaintiffs added BFG as a

13   defendant in this litigation. Approximately 25 percent of the users who viewed the October 14

14   pop-up had previously clicked to close the January 2016 pop-up and accept the TOU, including

15   the Arbitration Provision. Grossman Decl. ¶ 9.

16          B.      This Litigation.

17          On April 17, 2015, over two weeks after the mandatory arbitration and class waiver

18   provision was incorporated into the TOU, Plaintiff Cheryl Kater, a resident of Michigan, filed a

19   putative class action against Defendant Churchill Downs Incorporated (“CDI”). Kater, Dkt. 2.

20   On February 11, 2019, Plaintiff Manasa Thimmegowda filed a related putative class action

21   against Defendants CDI, BFG, Aristocrat Technologies, and Aristocrat Leisure Limited.

22   Thimmegowda, Dkt. 1. On March 20, 2019, Plaintiff Kater, along with new named plaintiff

23   Suzie Kelly, filed a First Amended Class Action Complaint against CDI and BFG. Kater, Dkt.

24   85. Plaintiffs Kelly, Kater, and Thimmegowda each allege the same three causes of action under

25   Washington law based on their respective use of the BFC game. See id.; Thimmegowda, Dkt. 1.

26          Plaintiffs Kelly and Kater seek to bring claims on behalf of a putative class of “[a]ll

27   persons in the United States who began playing Big Fish Casino . . . on or before March 23,

28
                                                      6
        DEFENDANTS’ OPPOSITION TO
        PLAINTIFFS’ MOTION FOR TRO
        (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
              Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 12 of 29



 1   2015, and lost purchased chips” when playing the game. Kater, Dkt. 85 ¶ 48. Plaintiff

 2   Thimmegowda seeks to bring claims on behalf of a putative class of “[a]ll persons in the United

 3   States who began playing Big Fish Casino . . . on or after March 24, 2015, and lost purchased

 4   chips” when using the game. Thimmegowda, Dkt. 1 ¶ 53.1 Users who never purchased virtual

 5   chips while using BFC are not putative class members, and BFG estimates that over 90 percent

 6   of BFC users have never purchased virtual chips. Grossman Decl. ¶ 10. No class has been

 7   certified in either action, and class certification briefing deadlines have not been set.

 8           On May 10, 2019, Defendants filed motions to compel arbitration of Plaintiffs’ claims,

 9   based on Plaintiffs’ actual and constructive notice, and acceptance, of the TOU. Kater, Dkt. 100;

10   Thimmegowda, Dkt. 33. All of Plaintiffs’ claims are subject to the motions to compel

11   arbitration, except for Plaintiff Kater’s claims against CDI. See id. On August 21 and

12   September 12, 2019, the Court stayed the litigation except for Plaintiff Kater’s “outstanding, pre-

13   amendment discovery to” CDI. Kater, Dkts. 119, 121; Thimmegowda, Dkt. 70.

14           On October 17, 2019, Plaintiffs filed the present Motion. Kater, Dkt. 122;

15   Thimmegowda, Dkt. 73. In the Motion, Plaintiffs ask the Court to order BFG to “immediately

16   stop displaying the [October 14] pop-up” and “restore the Terms of Use to the version in place

17   before August 28, 2019.” Id. at 12.

18                                          LEGAL STANDARD

19           A temporary restraining order is an “extraordinary remedy never awarded as of right.”

20   Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015). The Court may issue a temporary

21   restraining order only if Plaintiffs carry their burden to prove all four elements of a “demanding

22   standard”: “(1) that [they are] likely to succeed on the merits, (2) that [they are] likely to suffer

23   irreparable harm in the absence of preliminary relief, (3) that the balance of equities tips in

24   [their] favor, and (4) that an injunction is in the public interest.” Jennings v. Seattle Hous. Auth.,

25   2009 WL 10676378, at *1 (W.D. Wash. July 28, 2009) (citing Winter v. Nat. Res. Def. Council,

26   1
       Plaintiffs’ Motion misstates the putative class definitions. The alleged putative classes are
27   keyed to the date that users who purchased virtual chips within BFC began playing the game, not
     the date that users purportedly “lost purchased chips.” Mot. at 2.
28
                                                        7
         DEFENDANTS’ OPPOSITION TO
         PLAINTIFFS’ MOTION FOR TRO
         (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
               Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 13 of 29



 1   Inc., 555 U.S. 7, 20 (2008)). Plaintiffs must satisfy each of these four elements. Their failure to

 2   prove a single one requires that the Motion be denied.

 3                                                 ARGUMENT

 4   I.       Plaintiffs Are Not Likely To Succeed On The Merits Of Their Request To Restrain
              Big Fish Games’ Ability To Communicate With Its Customers.
 5

 6            According to Plaintiffs, the “relevant merits question” for purposes of their Motion is

 7   whether the Court “should limit Defendants’ communications with putative class members”

 8   pursuant to Federal Rule of Civil Procedure 23(d). Mot. at 4. As a general matter, class action

 9   defendants are “allowed to communicate with putative class members prior to certification of the

10   class.” Nugussie v. HMS Host N. Am., 2017 WL 1250420, at *1 (W.D. Wash. Apr. 5, 2017)

11   (citing Newberg on Class Actions § 9:7 (5th ed.)). While district courts have authority “to

12   exercise control over a class action and to enter appropriate orders governing the conduct of

13   counsel and the parties,” any order restraining communications with putative class members

14   must be based on “a clear record and specific findings that reflect . . . the need for a limitation

15   and the potential interference with the rights of the parties.” Gulf Oil Co. v. Bernard, 452 U.S.

16   89, 101 (1981). To prevail, Plaintiffs must demonstrate that Defendants have engaged in

17   coercive, misleading, or other abusive communications with the putative class. See id. at 102.

18            There is no dispute that BFG is entitled to set the terms and conditions for access to and

19   use of its product during the course of this litigation. BFG routinely communicates with BFC

20   users about those terms and conditions. For example, before and throughout this litigation BFG

21   has required users who create BFC accounts to click to accept the TOU when doing so. Vella

22   Decl. ¶ 6. In addition, users are on notice during gameplay that continued use of BFC will

23   constitute acceptance of the TOU, including via hyperlinks to the TOU that appear as a footer on

24   the BFC webpage, in the BFC App Store description, and in the Account Settings page of the

25   BFC mobile app. Id.; Willig Decl. ¶¶ 6-7. As another example, in December 2015 BFG sent an

26   email to all then-existing BFC users regarding the Arbitration Provision. Vella Decl. ¶ 6.

27   Finally, BFG disseminated a similar pop-up requiring users to click to accept the TOU in January

28
                                                       8
          DEFENDANTS’ OPPOSITION TO
          PLAINTIFFS’ MOTION FOR TRO
          (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
                Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 14 of 29



 1   2016, before Plaintiffs added BFG as a defendant in this litigation. Id. Approximately 25

 2   percent of the users who viewed the October 14 pop-up had previously clicked to close the

 3   January 2016 pop-up and accept the TOU, including the Arbitration Provision. Grossman Decl.

 4   ¶ 9. This is in addition to the users who clicked to accept the TOU when creating a BFC

 5   account.

 6           The October 14 pop-up and August 28 TOU are merely the most recent communications

 7   to all BFC users about the TOU, and Plaintiffs take issue only with those communications’

 8   reference to this litigation. Plaintiffs argue that the communications were: (1) abusive in that

 9   their intention was “to discourage putative class members from participating in” the litigation;

10   (2) “coercive”; and (3) “highly misleading.” Mot. at 6-8. But Plaintiffs fail to present any

11   evidence—let alone a “clear record and specific findings”—indicating that the challenged

12   communications were abusive, misleading, or coercive. Gulf Oil, 452 U.S. at 101. Accordingly,

13   Plaintiffs cannot carry their burden to show a likelihood of success on the merits of their request.

14           A.      Providing information to users about the terms and conditions of their access
                     to and use of Big Fish Casino was entirely proper and not abusive.
15
             The information in the TOU regarding the pending litigation relating to Big Fish Casino
16
     is exactly the sort of information courts across the country have found to be permissible in other
17
     putative class actions. As other courts have explained, “the policies behind Rule 23 [a]re not
18
     threatened” when, as here, the challenged communications disclosed the existence of the pending
19
     litigation and the impact of the mandatory arbitration provision on putative class members’
20
     ability to participate in existing litigation. Nugussie, 2017 WL 1250420, at *3. Indeed, many of
21
     the cases cited by Plaintiffs encourage the disclosure of the existence of pending litigation. See
22
     Mot. at 5, 7. In Jimenez v. Menzies Aviation Inc., for example, the court faulted the defendant
23
     for “not informing . . . putative class members of the pending litigation [and] not explaining the
24
     consequences of agreeing to the [arbitration] policy.” 2015 WL 4914727, at *6 (N.D. Cal. Aug.
25
     17, 2015). Similarly, In re Currency Conversion Fee Antitrust Litigation found a Rule 23(d)
26
     problem based on the defendants’ failure to inform communication recipients “of the pendency
27
     of this litigation” or “that by failing to reject the arbitration clause, they were forfeiting their
28
                                                         9
        DEFENDANTS’ OPPOSITION TO
        PLAINTIFFS’ MOTION FOR TRO
        (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
             Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 15 of 29



 1   rights as potential plaintiffs in this litigation.” 361 F. Supp. 2d 237, 249, 251 (S.D.N.Y. 2005).

 2   And in Balasanyan v. Nordstrom, Inc., the court found the defendant’s communications

 3   impermissible under Rule 23(d) because they “did not alert putative class members of the

 4   litigation.” 2012 WL 760566, at *3 (S.D. Cal. Mar. 8, 2012); see also O’Connor v. Uber Techs.,

 5   Inc., 2013 WL 6407583, at *7 (N.D. Cal. Dec. 6, 2013) (to be permissible, communication must

 6   “give[] clear notice of the arbitration provision [and] the effect of assenting to arbitration on

 7   [recipients’] participation in this lawsuit”). BFG’s communications with BFC users avoided the

 8   concerns noted by these courts. See Nugussie, 2017 WL 1250420, at *1 (distinguishing Jimenez

 9   and Balasanyan on similar grounds).

10          Aside from being contrary to this case law, Plaintiffs’ contention that BFG’s

11   communications were abusive is counterfactual. First, Plaintiffs suggest with no support

12   whatsoever that the challenged language was added “to discourage putative class members from

13   participating in these cases.” Mot. at 6; see Wiginton v. Ellis, 2003 WL 22232907, at *3 (N.D.

14   Ill. Sept. 16, 2003) (denying motion to restrict communications under Rule 23(d) in part because

15   movant failed to present evidence that the defendant “intended to prohibit the class members

16   from participating in the lawsuit”). Yet the language notifying users of the existence of the

17   litigation could only be expected to have the opposite effect.

18          Second, Plaintiffs’ Motion fails to acknowledge the critical fact that the Arbitration

19   Provision was not added to the TOU during the pendency of this litigation. Since before this

20   litigation began, the Arbitration Provision has precluded users from participating in class actions

21   such as these cases as a condition of using and accessing BFC. None of the cases cited by

22   Plaintiffs addresses the propriety of communications with putative class members regarding

23   arbitration agreements that were put into place before any pending litigation existed. See

24   Balasanyan, 2012 WL 760566, at *4 (addressing arbitration agreement imposed on putative class

25   members for the first time after commencement of litigation); Jimenez, 2015 WL 4914727, at *6

26   (same); In re Currency Conversion Fee Antitrust Litig., 361 F. Supp. 2d at 254 (same);

27   O’Connor, 2013 WL 6407583, at *1 (same); Piekarski v. Amedisys Ill., LLC, 4 F. Supp. 3d 952,

28
                                                       10
        DEFENDANTS’ OPPOSITION TO
        PLAINTIFFS’ MOTION FOR TRO
        (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
             Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 16 of 29



 1   954 (N.D. Ill. Nov. 12, 2013) (same); Mot. at 5-7. Here, the TOU have included the Arbitration

 2   Provision since before any of the claims at issue were filed. See Laster v. T-Mobile USA, Inc.,

 3   2008 WL 5216255, at *7 (S.D. Cal. Aug. 11, 2008) (abrogated on other grounds) (distinguishing

 4   In re Currency Conversion by noting that, in Laster, the revised agreement “merely modified”

 5   the already-existing arbitration clause).

 6          BFG’s communication of additional information regarding the effect of the Arbitration

 7   Provision in no way discouraged participation in these class actions; indeed, the provision

 8   precluded participation in any class action before this litigation was even filed. And even if the

 9   October 14 pop-up and August 28 TOU were characterized as “new” arbitration agreements,

10   communications regarding such agreements are permissible under the circumstances presented

11   here. In Jimenez, a case cited by Plaintiffs, the court held that a company may adopt an

12   arbitration agreement while a class action is pending so long as the communication “inform[s]

13   putative class members of the [agreement’s] impact on their class rights and provide[s] clear opt-

14   out opportunities,” because doing so likely “ameliorate[s]” any “potential for abuse and coercive

15   behavior.” 2015 WL 4914727, at *6; see infra at Section I.C. Courts have emphasized that

16   “[t]he mere fact that the communications occurred while this action was pending is not enough”

17   to show that the communications “somehow threaten the fairness of the class action procedures.”

18   Nugussie, 2017 WL 1250420, at *2.

19          B.      The October 14 pop-up and August 28 TOU are not misleading.

20          Plaintiffs’ assertion that the October 14 pop-up and August 28 TOU are “highly

21   misleading” is unsupported by fact or law. Mot. at 7. The challenged communications are

22   factually correct: since before this litigation began, the TOU have included the Arbitration

23   Provision prohibiting users from participating in any “current or future” class proceeding,

24   whether in arbitration or in court. Grossman Decl. Ex. A at 8; id. Ex. B at 11; id. Ex. C at 10; id.

25   Ex. D at 7; id. Ex. E at 9. That provision—separate and apart from the pop-up advising users

26   about the pending actions—plainly bars users’ participation in these cases, which are class

27   actions in court. Plaintiffs take no issue with that fact.

28
                                                       11
        DEFENDANTS’ OPPOSITION TO
        PLAINTIFFS’ MOTION FOR TRO
        (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
              Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 17 of 29



 1           Plaintiffs nevertheless contend that the communications are misleading because the Court

 2   has not yet ruled on the pending motions to compel the named plaintiffs to arbitrate their claims.

 3   Mot. at 7. But whether or not the TOU are enforceable as to Plaintiffs does not alter the fact that

 4   the plain language of the TOU prohibits, and has always prohibited, users from participating in a

 5   class action in federal court relating to BFC. Adopting Plaintiffs’ position would lead to the

 6   absurd result that any terms of use that contain a mandatory arbitration provision are “highly

 7   misleading” unless and until a court determines the enforceability of that provision.

 8           Plaintiffs are also wrong that the communications are misleading because CDI has

 9   “waived its argument that the [Kater] case should go to arbitration,” and that this “waiver likely

10   applies to all putative class members.” Mot. at 7. This Court held that CDI waived its

11   arbitration rights as to Plaintiff Kater only. Kater, Dkt. 75. Currently pending before the Court

12   is BFG’s motion to compel arbitration as to all three Plaintiffs; CDI’s motion to compel

13   arbitration as to Plaintiffs Kelly and Thimmegowda; and Aristocrat’s motion to compel

14   arbitration as to Plaintiff Thimmegowda. Id. Dkt. 100; Thimmegowda, Dkt. 33. The Court’s

15   finding of waiver by CDI of its arbitration rights as to Plaintiff Kater has no impact on the

16   pending motions. Further, it is well settled that waiver of arbitration rights as to a named

17   plaintiff cannot be imputed to arbitration rights as to putative class members. See Gutierrez v.

18   Wells Fargo, 889 F.3d 1230, 1236 n.9 (11th Cir. 2018) (“[W]hether Wells Fargo had waived its

19   rights to enforce the arbitration provisions in its contracts with the named plaintiffs . . . is not the

20   same as the relevant issue here: whether Wells Fargo has waived its rights to enforce the

21   arbitration provisions . . . with each of the unnamed putative class members.”); In re TFT-LCD

22   (Flat Panel) Antitrust Litig., 2011 WL 1753784, at *4 (N.D. Cal. May 9, 2011) (“Critically,

23   defendants seek to enforce arbitration agreements only against unnamed class members and do

24   not seek to enforce any arbitration agreement against the named plaintiffs. It does not appear to

25   the Court that defendants could have moved to compel arbitration against such entities prior to

26   the certification of a class in this case.”); Mora v. Harley-Davidson Credit Corp., 2012 WL

27   1189769, at *15 (C.D. Cal. Apr. 9, 2012) (“Harley has not waived its right to seek

28
                                                        12
        DEFENDANTS’ OPPOSITION TO
        PLAINTIFFS’ MOTION FOR TRO
        (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
             Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 18 of 29



 1   arbitration . . . [U]ntil a class is certified and the opt-out period has expired, unnamed Class

 2   members are not parties to this action, and their claims are not at issue.”). In addition, CDI has

 3   provided clear notice of its intent to enforce its arbitration rights against absent class members

 4   should a class be certified in this litigation. See, e.g., Kater, Dkt. 76 at 13 (Fifth Affirmative

 5   Defense); see Gutierrez, 889 F.3d at 1237 (noting parties’ arbitration agreements as an

 6   affirmative defense in defendant’s answer to complaint “had the effect of putting both the Court

 7   and Plaintiffs on notice of [the defendant’s] arbitration rights against the unnamed Plaintiffs and

 8   its intent to invoke them”). The sole case Plaintiffs cite on this point—from the District of

 9   Kansas—was decided prior to the more recent and authoritative cases cited here and thus carries

10   little, if any, persuasive weight. See In re Universal Serv. Fund Tel. Billing Pracs., 320 F. Supp.

11   2d 1135 (D. Kans. 2004).

12          Finally, the Court should disregard Plaintiffs’ vague and unsupported contention that the

13   October 14 pop-up and August 28 TOU “contain[] misleading statements about the cases more

14   generally.” Mot. at 8. Plaintiffs do not identify any purportedly misleading language or

15   “lawyer-speak” that a reasonable modern consumer of mobile phone applications would not

16   understand. Id. In fact, provisions similar to the Arbitration Provision in the TOU have been

17   upheld repeatedly by courts. See, e.g., Carideo v. Dell, Inc., 520 F. Supp. 2d 1241, 1249 (W.D.

18   Wash. 2007) (finding arbitration provision not procedurally unconscionable because, as here,

19   “[t]he arbitration clause was not hidden in a maze of fine print, but was presented in all capital

20   letters.”); Nevarez v. Forty Niners Football Co., 2017 WL 3492110, at *12 (N.D. Cal. Aug. 15,

21   2017) (finding arbitration agreement not substantively unconscionable when, as here, fee

22   required to be paid by the consumer was capped at $250 because that amount is comparable to

23   what would be required to file a lawsuit).

24          Moreover, in contrast to the communications at issue in the cases Plaintiffs rely on to

25   support their contention that the October 14 pop-up and August 28 TOU are “misleading,”

26   BFG’s communications are clear, factual, and neutral. The in-game pop-up message states that:

27              We’ve updated our TERMS OF USE, which include mandatory arbitration
                and class action waiver provisions that apply to past, current, and future
28
                                                       13
        DEFENDANTS’ OPPOSITION TO
        PLAINTIFFS’ MOTION FOR TRO
        (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
              Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 19 of 29


                  disputes. By clicking the button below or continuing to access this game,
 1                you agree to the Terms of Use. This means you will not be able to
                  participate in the class action lawsuits filed in the Western District of
 2                Washington (Case Nos. 15-cv-00612-RBL and 2:19-cv-00199-RBL).
 3   Grossman Decl. Ex. F (italics in original). The prefatory language in the August 28 TOU states:
 4
                  These Terms of Use dated August 28, 2019 do not apply to Cheryl Kater,
 5                Suzie Kelly, and Manasa Thimmegowda, who are named plaintiffs in class
                  action lawsuits pending in the Western District of Washington: Kater v.
 6                Churchill Downs Inc., Case No. 15-cv-00612-RBL, and Thimmegowda v.
                  Big Fish Games, Inc., Case No. 2:19-cv-00199-RBL. The lawsuits allege
 7                claims relating to Big Fish Casino under the Washington Recovery of
                  Money Lost at Gambling statute, the Washington Consumer Protection Act,
 8
                  and Washington common law. The mandatory arbitration provision in these
 9                Terms of Use prevents you from participating in these class action lawsuits,
                  even if a class is certified.
10
     Id. Ex. E at 1.
11
             In contrast, in Grewe v. Cobalt Mtg., Inc., the court restrained communications with
12
     potential FLSA collective action members that: (1) misrepresented the attorney-client
13
     relationship with recipients of the communication; (2) “mischaracterize[d] the Court’s orders and
14
     omit[ted] any mention of the Court’s ultimate determination that the settlement is fair and
15
     reasonable”; and (3) “urge[d]” the “recipients not to opt into this collective action.” 2016 WL
16
     4211530, at *1 (W.D. Wash. Aug. 10, 2016). And in Kutzman v. Derrel’s MiniStorage, Inc., the
17
     communications “contained a number of slights, disparaging remarks, and off-handed
18
     comments” targeted at class counsel, and omitted “a critical fact one might want to consider
19
     before deciding to settle”—namely, the fact that a mediation between the parties had been
20
     scheduled. 354 F. Supp. 3d 1149, 1156-57 (E.D. Cal. 2018). Plaintiffs’ cases are also inapposite
21
     because they address concerns that are unique to the context of settlement discussions; here,
22
     BFG’s communications do not ask putative class members to extinguish any legal claims. See
23
     infra at Section I.C.
24
             C.        The October 14 pop-up and August 28 TOU are not coercive.
25
             Finally, Plaintiffs fail to show that the factual references to the pending litigation in the
26
     October 14 pop-up and August 28 TOU are coercive. “Courts will ordinarily not impose
27
     restrictions due to the mere existence of a relationship that could be coercive.” 3 Newberg on
28
                                                       14
        DEFENDANTS’ OPPOSITION TO
        PLAINTIFFS’ MOTION FOR TRO
        (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
              Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 20 of 29



 1   Class Actions § 9:7 (5th ed.). That is because the “potential for coercion . . . inheres . . . in a

 2   wide range of business relationships, so it cannot, standing alone, warrant the types of restriction

 3   on speech to which Gulf Oil raised the tent flaps.” In re FedEx Ground Package Sys., Inc. Emp.

 4   Practices Litig., 2007 WL 3036891, at *6 (N.D. Ind. Oct. 12, 2007).

 5           Plaintiffs attempt to show coercion by pointing to an unsworn letter from an academic

 6   discussing the purported similarities between BFC and “traditional gambling machines.” See

 7   Mot. at 6-7. Nowhere in that letter or the Motion is there any evidence that a putative class

 8   member was actually coerced by the challenged language in the October 14 pop-up and August

 9   28 TOU for any reason, let alone due to any purported “addicti[on].” Id. Instead, Plaintiffs rely

10   on a series of speculative assertions, none of which are supported by citation to any record

11   evidence. See id. Such self-serving statements fall far short of the evidence Plaintiffs must

12   present to carry their heavy burden. See Wiginton, 2003 WL 22232907, at *3 (plaintiffs’

13   assertions found to be “too speculative” to justify restrictions on communications); Nugussie,

14   2017 WL 1250420, at *2-3 (finding “the policies behind Rule 23 were not threatened by” the

15   challenged communications when the recipient “does not report being confused, coerced, or

16   misled” by the communication).

17           In fact, the October 14 pop-up and August 28 TOU include safeguards to ensure that

18   users have the opportunity to opt out of the Arbitration Provision, precluding any coercion

19   argument. Users may continue to play BFC if they accept the TOU, and may then opt out of the

20   Arbitration Provision should they so desire. The pop-up includes two conspicuous hyperlinks to

21   the August 28 TOU, the first paragraph of which notifies users that they may opt out of the

22   Arbitration Provision by following the clear instructions in the TOU, consistent with case law

23   enforcing similar arbitration provisions. See, e.g., Mohamed v. Uber Techs., Inc., 848 F.3d 1201,

24   10-11 (9th Cir. 2016); Circuit City Stores, Inc. v. Ahmed, 283 F.3d 1198, 1199 (9th Cir. 2002).

25           Tellingly, several of the cases Plaintiffs cite in which courts have restrained

26   communications with putative class members did so specifically because the defendant failed to

27   include any opportunity to opt out of the arbitration agreement. See Jimenez, 2015 WL 4914727,

28
                                                       15
        DEFENDANTS’ OPPOSITION TO
        PLAINTIFFS’ MOTION FOR TRO
        (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
                Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 21 of 29



 1   at *6 (finding mid-litigation communication to employees regarding newly-imposed arbitration

 2   requirement impermissible because the communication “provided no opportunity to opt-out . . .

 3   making assent to the ADR Policy a condition of employment”); Balasanyan, 2012 WL 760566,

 4   at *3 (finding employee arbitration agreement “introduced during the pendency of litigation” was

 5   impermissible communication because “no opt-out was available”); O’Connor, 2013 WL

 6   6407583, at *6 (finding opt-out provision requiring “hand delivery or overnight mail” delivery of

 7   written notice unduly onerous, but noting that “less burdensome” means, including “first class

 8   mail,” which is more than BFG requires in the TOU, would be acceptable).

 9             Moreover, if users choose not to opt out of the Arbitration Provision, they do not waive

10   any claims. The October 14 pop-up and August 28 TOU do not extinguish any claims: users

11   who have accepted the TOU still have the right to pursue a claim for appropriate relief, either via

12   arbitration or through litigation if they timely opted out of the Arbitration Provision. For this

13   reason, the cases cited by Plaintiffs addressing settlement offers that would extinguish any claim

14   for relief by putative class members are not applicable. See, e.g., County of Santa Clara v. Astra

15   USA, Inc., 2010 WL 2724512, at *4 (N.D. Cal. July 8, 2010) (finding impermissible “accord and

16   satisfaction” refund payments that extinguished all potential claims without providing “enough

17   information so that the recipients would not be misled about the strength or extent of the claims”

18   they were giving up); Kutzman, 354 F. Supp. 3d at 1151-52 (finding impermissible settlement

19   offers communicated by defendant to employee putative class members). The unique concerns

20   surrounding potentially coercive and misleading communications of settlement offers are simply

21   not at issue in this case.

22             In sum, BFG’s communications with its customers in the ordinary course of business

23   regarding the guidelines and already-existing conditions of use of its product are not barred by

24   Rule 23(d), and so Plaintiffs are not likely to succeed on the merits of their request.

25   II.       Plaintiffs Fail To Show They Will Suffer Irreparable Harm In The Absence Of An
               Order Restraining Defendants’ Business Operations.
26
               To obtain a temporary restraining order, a “plaintiff must show that she is likely to suffer
27
     irreparable harm in the absence of preliminary relief.” Adtrader, Inc. v. Google LLC, 2018 WL
28
                                                     16
           DEFENDANTS’ OPPOSITION TO
           PLAINTIFFS’ MOTION FOR TRO
           (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
              Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 22 of 29



 1   1876950, at *3 (N.D. Cal. Apr. 19, 2018) (citation omitted) (first emphasis in original). “The

 2   plaintiff must also demonstrate immediate threatened injury as a prerequisite to preliminary

 3   injunctive relief. . . . Speculative injury is not sufficient[.]” Id. (citation omitted) (emphasis in

 4   original); see also Gulf Oil, 452 U.S. at 101 (order restricting communications with putative

 5   class members must be “based on a clear record and specific findings”).

 6           A.      Plaintiffs fail to identify any cognizable risk of irreparable harm.

 7           Plaintiffs fail to specify any risk of irreparable harm to or interference with the rights of

 8   the named plaintiffs themselves—let alone with the requisite evidentiary specificity required for

 9   the issuance of preliminary relief. See Adtrader, 2018 WL 1876950, at *3; Mot. at 8-10

10   (alluding only to purported harms to non-party putative class members). Nor could Plaintiffs

11   assert that the August 28 TOU and October 14 pop-up interfere with their rights or otherwise

12   threaten irreparable harm: the August 28 TOU expressly do not apply to them. See Grossman

13   Decl. Ex. E at 1 (“These Terms of Use dated August 28, 2019 do not apply to Cheryl Kater,

14   Suzie Kelly, and Manasa Thimmegowda . . . .”) (emphasis added). Adtrader is instructive.

15   There, the named plaintiffs sought a temporary restraining order preventing Google from

16   requiring potential class members to accept revised terms of service (including a retroactive

17   arbitration and class waiver provision). 2018 WL 1876950, at *3 (N.D. Cal. Apr. 19, 2018).

18   The court denied the request because “the named Plaintiffs [did] not face any immediate

19   threatened injury,” as Google would not enforce the revised terms against the named plaintiffs.

20   Id. at *5 (citation omitted). The same result should apply here.2

21           Unable to identify any risk of irreparable harm to themselves, Plaintiffs instead identify

22   only a purported risk to non-party putative class members, namely that “[i]f putative class

23   members have already formed the belief that they’re not entitled to participate [in the litigation],

24   it will make [the] task [of convincing them to take the steps necessary to secure recovery] even

25   2
       Grewe II, cited by Plaintiffs, is not to the contrary. Mot. at 9. In that case, the court granted the
26   defendant’s motion to prohibit an intervener from communicating with members of an FLSA
     class (for which the court had already approved settlement) due to a risk of irreparable harm to
27   the defendant, not non-party putative class members. Grewe v. Cobalt Mtg., Inc., 2016 WL
     4547131, at *3 (W.D.Wash. Sep. 01, 2016).
28
                                                       17
         DEFENDANTS’ OPPOSITION TO
         PLAINTIFFS’ MOTION FOR TRO
         (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
              Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 23 of 29



 1   more difficult.” Mot. at 9. Plaintiffs offer no record evidence demonstrating why

 2   communications with members of any later-certified class would be insufficient to apprise them

 3   of their rights. In any event, harm to putative class members (speculative or not) is not a

 4   cognizable basis for relief under Gulf Oil and Winter. See 452 U.S. at 101-02; 555 U.S. at 20.

 5   Indeed, Adtrader expressly recognized that “the named Plaintiffs [could] not seek a TRO or a

 6   preliminary injunction on behalf of putative class members before class certification.” 2018 WL

 7   1876950, at *6.3

 8           Plaintiffs also contend there is a risk of irreparable harm to “the plaintiff class.” Mot. at

 9   8-9 (citing Kleiner v. First Nat’l Bank of Atlanta, 751 F. 2d 1193, 1203 (11th Cir. 1985)). But

10   absent class certification there is no plaintiff class, and the only plaintiffs are the named plaintiffs

11   themselves. See West v. Capitol Fed. Sav. & Loan Ass’n, 558 F.2d 977, 980 (10th Cir. 1977) (in

12   the absence of class certification, “the putative members were not parties to the suit”); Gomez v.

13   City of Chicago, 1986 WL 8733, at *1 (N.D. Ill. Aug. 1, 1986) (“[U]ntil certification potential

14   class members are not parties.”). In Kleiner, the district court found that communications with

15   members of the certified class were improper when the defendant secretly contacted class

16   members on the eve of court-approved notice issuing, despite a prior order withholding

17   permission to communicate with class members. 751 F.2d at 1196-99. Such egregious conduct

18   toward parties is not at issue here. Likewise, the district court in Billingsley granted relief only

19   to plaintiffs who had opted into (and were thereby parties to) an FLSA collective action. See

20   Billingsley v. Citi Trends, Inc., 560 F. App’x 914, 919 (11th Cir. 2014). Deciding a motion to

21   compel arbitration, not a motion to restrict communications with class members, it declined to

22   enforce an arbitration agreement against those opt-in plaintiffs. Id. at 919 (emphasis added).

23           Even if a risk of irreparable harm to non-parties could support injunctive relief, which it

24   cannot, a temporary restraining order could issue only upon a demonstration of non-speculative

25
     3
26     Adtrader recognized certain exceptions to this rule which do not apply here: “class-wide relief
     may be necessary to ensure that the named plaintiffs receive complete relief or if there is a
27   constitutional violation that has become sufficiently pervasive.” 2018 WL 1876950, at *6
     (emphasis added).
28
                                                       18
         DEFENDANTS’ OPPOSITION TO
         PLAINTIFFS’ MOTION FOR TRO
         (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
             Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 24 of 29



 1   “immediate threatened injury.” Adtrader, 2018 WL 1876950, at *3. Plaintiffs’ Motion presents

 2   no facts that would enable this Court to make such a finding. Instead, Plaintiffs speculate that

 3   “putative class members, having been told that they are not eligible to participate in these cases,

 4   will be inclined to disregard further communications about them.” Mot. at 9. This unsupported

 5   assertion does not permit the Court to forbid BFG from communicating with its users. See Gulf

 6   Oil, 452 U.S. at 101; Adtrader, 2018 WL 1876950, at *3; Gottstein v. Nat’l Ass’n for the Self

 7   Employed, 186 F.R.D. 654, 655 (D. Kans. 1999) (denying in relevant part defendants’ motion for

 8   protective order to preclude plaintiff’s counsel from communicating with potential class

 9   members, because defendants’ motion was based only on “speculation” and “conjecture” that

10   such communications would harm their reputation and profits); Burrell v. Crown Cent.

11   Petroleum, Inc., 176 F.R.D. 239, 244 (E.D. Tex. 1997) (“[T]here must be some evidence that

12   justifies an interference with Defendant’s speech.”).

13          Moreover, Plaintiffs make no showing that any harm would be irreparable. See Winter,

14   555 U.S. at 20. If, as Plaintiffs fear, some putative class members believe they may not

15   participate in the class action, if the Court later concludes the arbitration agreement in the TOU is

16   not enforceable, if a class is certified, and if class members are ultimately found to be entitled to

17   relief, then any class notice could instruct class members to disregard prior communications from

18   BFG and contact class counsel if they believe, for any reason, they may be excluded from the

19   class. If, on the other hand, the Court later rules that the arbitration agreements are

20   enforceable—or if no class is certified, or no class recovery secured—any potential class

21   members believing themselves excluded from class participation based on the October 14 pop-up

22   or August 28 TOU will experience no harm at all.

23          Finally, if Plaintiffs’ argument is that self-exclusion from BFC by those who choose not

24   to click to accept the TOU constitutes harm, this curious position is also foreclosed by Adtrader.

25   Indeed, any choice by a putative class member to forego using BFC rather than click to accept

26   the August 28 TOU is not cognizable as it would amount to “self-inflicted” harm. Adtrader,

27   2018 WL 1876950, at *4 (collecting cases) (“Harm does not constitute irreparable injury if it is

28
                                                       19
        DEFENDANTS’ OPPOSITION TO
        PLAINTIFFS’ MOTION FOR TRO
        (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
              Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 25 of 29



 1   self-inflicted. . . . Plaintiffs’ purported injury that would result from the deactivation of their

 2   accounts is based on their voluntary choice to decline the new terms[.]”). This is especially true

 3   because BFC users are free to opt out of the Arbitration Provision, see supra at Section I.C., just

 4   as they were in Adtrader, 2018 WL 1876950, at *5 (potential class member’s “decision to

 5   decline the [revised terms of service] to avoid being subject to the new arbitration provision is a

 6   voluntary choice given that he or she can easily opt out from that provision”).

 7           B.      Plaintiffs’ requested relief is untethered from the risk of irreparable harm
                     they allege.
 8
             Separately, the scope of Plaintiffs’ requested relief—an “order requiring Big Fish . . . to
 9
     1) immediately stop displaying the pop-up and 2) restore the Terms of Use to the version in place
10
     before August 28, 2019”—reaches beyond the purported source of alleged harm Plaintiffs
11
     identify, namely, the specific language in the October 14 pop-up and August 28 TOU informing
12
     BFC users that the Arbitration Provision precludes participation in this litigation. See Mot. at 9.
13
             This disconnect underscores that there can be no irreparable harm flowing from the
14
     August 28 TOU, which do not change the fact that the Arbitration Provision is—and has long
15
     been—a condition of using BFC. The TOU in place before August 28 and before the litigation
16
     was filed likewise required users to accept those terms to use the game. See Grossman Decl.
17
     Exs. A-D. By the same token, BFC previously presented users with a pop-up requiring users to
18
     click to accept the TOU in order to access the game, in January 2016. Vella Decl. ¶ 6. Plaintiffs
19
     lodged no objection to that pop-up, and object to the October 14 pop-up only insofar is it
20
     expressly states that agreement to the TOU precludes participation in these cases. See Mot. at 9.
21
             Because “[i]njunctive relief must be tailored to remedy the specific harm alleged,” Nat.
22
     Res. Def. Council, Inc. v. Winter, 508 F.3d 885, 886 (9th Cir. 2007), Plaintiffs’ failure to allege a
23
     risk of harm flowing from anything other the specific challenged language in the October 14
24
     pop-up and August 28 TOU precludes any relief requiring reversion to the prior TOU and/or
25
     wholesale removal of the pop-up. See also Gulf Oil, 452 U.S. at 102 (an order limiting
26
     communications with potential class members must be “carefully drawn [to] limit[] speech as
27
     little as possible, consistent with the rights of the parties under the circumstances”) (emphasis
28
                                                        20
        DEFENDANTS’ OPPOSITION TO
        PLAINTIFFS’ MOTION FOR TRO
        (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
             Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 26 of 29



 1   added). To put a finer point on it, reversion to the prior TOU and/or wholesale removal of the

 2   pop-up would not change the fact that BFC users are precluded from participating in this

 3   litigation, unless they timely opt out of the Arbitration Provision.

 4   III.   The Equities Weigh Overwhelmingly In Defendants’ Favor.

 5          The “balance of equities” prong requires the Court to “balance the competing claims of

 6   injury and . . . consider the effect on each party of the granting or withholding of the requested

 7   relief.” Winter, 555 U.S. at 24 (citation omitted). At the outset, Plaintiffs identify no equities

 8   weighing in their favor because they do not sufficiently allege any harms threatening themselves.

 9   See supra at Section II.A. Likewise, granting the requested relief would have no effect on the

10   named plaintiffs, to whom the revised TOU do not apply because they are expressly excluded by

11   name. Even considering, in contravention of Winter, 555 U.S. at 24, non-party putative class

12   members, they too would be unaffected by reversion to the prior TOU, which also include a

13   mandatory arbitration and class waiver provision. See Grossman Decl. Exs. A-D. Further,

14   putative class members would be unaffected by removal of the October 14 pop-up, because the

15   August 28 TOU (just like the prior version) include mechanisms to opt out of the waiver

16   provision, see id., and any theoretical misconceptions about class action participation eligibility

17   could be corrected, if necessary, on final notice. See supra at Sections I.C., II.A.

18          On the other side of the scale, Plaintiffs’ conclusory assertion that “[i]ssuance of this

19   TRO would have very little practical effect on Defendants,” Mot. at 10, is unsupported and

20   wrong. Granting the requested relief would directly impair BFG’s ability to conduct its business

21   operations and communicate with BFC users about the terms and conditions that govern their

22   access to and use of the game. In addition, the vast majority of modifications to the August 28

23   TOU are unrelated to anyone’s ability to participate in litigation. See Barnhart Decl. Ex. A.

24   Plaintiffs give no reason why BFG should be handcuffed from requiring users of its product to

25   click to agree to comply with rules about in-game commenting and intellectual property use and

26   indefinitely locked into outdated TOU. See id. at 4, 6. It is not a simple matter, as Plaintiffs

27   suggest, of Big Fish Games “tak[ing] down the new pop-up and restor[ing] the Terms of Use.”

28
                                                      21
        DEFENDANTS’ OPPOSITION TO
        PLAINTIFFS’ MOTION FOR TRO
        (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
              Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 27 of 29



 1   Mot. at 10. To the contrary, such a reversion would likely result in genuine and significant

 2   customer frustration and confusion, which will cause substantial harm to BFG (and its

 3   customers).

 4           Plaintiffs separately assert that “it is unfair” for BFG to communicate with putative class

 5   members about the August 28 TOU without permitting them to seek “the advice of counsel.”

 6   Mot. at 11. But the TOU explicitly encourage users to seek external consultation before agreeing

 7   to arbitration. See, e.g., Grossman Decl. Ex. E at 9. Further, Plaintiffs’ implicit argument—that

 8   any consumer-facing business must require customers to seek “the advice of counsel” before

 9   accepting terms of service—finds no support in the case law. See, e.g., Adtrader, 2018 WL

10   1876950, at *3-6 (declining to restrain Google from requiring putative class members to agree to

11   terms of service including mandatory arbitration agreement ).

12           As Plaintiffs’ brief concedes, this is not a certified class, and the TOU do not offer an

13   arbitration agreement to any represented party. See Mot. at 11; see also Grossman Decl. Ex. E at

14   1 (August 28 TOU exempts named plaintiffs). Plaintiffs’ request to appoint interim class

15   counsel, see Mot. at 2, 11, will not change this: putative class members are not represented

16   unless and until a class is certified. See St. Barnabas Hosp., Inc. v. Ovation Pharm., Inc., 2010

17   WL 11574952, at *3 (D. Minn. June 24, 2010) (order designating counsel “‘to act as Interim

18   Class Counsel on behalf of all Plaintiffs and the proposed class’ . . . did not create an attorney-

19   client relationship”).

20           Plaintiffs do not allege any cognizable injury, do not identify the detrimental impact of

21   the denial of their requested relief, and do not explain how they will benefit from the granting of

22   such relief. Thus, the balance of equities does not tilt in their favor. See Winter, 555 U.S. at 24.

23   IV.     Plaintiffs Fail To Show That An Injunction Is In The Public Interest.

24           Granting Plaintiffs’ requested relief would not further the public interest. The only two

25   cases Plaintiffs cite on this prong are wholly distinguishable from this case. In Erhardt v.

26   Prudential Grp., the defendant’s CEO sent letters to certified class members “urging them to

27   disassociate themselves from the lawsuit” after court-ordered class notice had been mailed to

28
                                                      22
        DEFENDANTS’ OPPOSITION TO
        PLAINTIFFS’ MOTION FOR TRO
        (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
             Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 28 of 29



 1   class members and during the period in which class members could choose to opt out of the

 2   class. 629 F.2d 843, 845 (2d Cir. 1980). And in Li v. A Perfect Day Franchise, Inc., employer

 3   defendants “threatened that participation in the case would . . . prevent the worker from being

 4   hired anywhere else” and employed that threat to coerce putative class members’ agreement to

 5   waive their right to participate in the class action lawsuit. 270 F.R.D. 509, 512-13 (N.D. Cal.

 6   2010). Unlike the defendants’ conduct in Erhardt and Li, BFG’s dissemination of the October

 7   14 pop-up and August 28 TOU is not “an unsanctioned opt-out campaign” contrary to the public

 8   interest. Mot. at 11. Rather, the Arbitration Provision in the TOU has, since before this

 9   litigation was filed, precluded BFC users from participating in class actions in federal court

10   unless they timely opt out of that provision. See supra at Section I.

11          While Plaintiffs are unable to point to any public interest that would be served by the

12   issuance of a temporary restraining order, such an order would undoubtedly restrain BFG’s right

13   to speak and contract freely with its users and be at odds with the strong public policy underlying

14   the Federal Arbitration Act. See, e.g., Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 719 (9th Cir.

15   1999) (“The FAA embodies a clear federal policy in favor of arbitration.”).

16                                               CONCLUSION

17          For the foregoing reasons, the Court should deny Plaintiffs’ Motion.

18
19

20

21

22

23

24

25

26

27

28
                                                      23
        DEFENDANTS’ OPPOSITION TO
        PLAINTIFFS’ MOTION FOR TRO
        (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
            Case 2:19-cv-00199-RBL Document 77 Filed 10/28/19 Page 29 of 29



 1   DATED: October 28, 2019                       Respectfully submitted,

 2                                              By: s/Mark S. Parris
                                                    s/Paul F. Rugani
 3                                                  Mark Parris (Bar No. 13870)
                                                    mparris@orrick.com
 4                                                  Paul F. Rugani (Bar No. 38664)
                                                    prugani@orrick.com
 5                                                  ORRICK HERRINGTON & SUTCLIFFE LLP
                                                    701 5th Avenue, Suite 5600
 6                                                  Seattle, WA 98104
                                                    Telephone: (206) 839-4320
 7
                                                   Attorneys for Defendants Aristocrat
 8                                                 Technologies, Inc., Aristocrat Leisure Limited,
                                                   Churchill Downs Incorporated, and Big Fish
 9                                                 Games, Inc.

10                                                 s/Emily Johnson Henn
                                                   s/Lindsey Barnhart
11                                                 Emily Johnson Henn (pro hac vice)
                                                   ehenn@cov.com
12                                                 Lindsey Barnhart (pro hac vice)
                                                   lbarnhart@cov.com
13                                                 COVINGTON & BURLING LLP
                                                   3000 El Camino Real
14                                                 5 Palo Alto Square
                                                   Palo Alto, CA 94306
15                                                 Telephone: (650) 632-4700

16                                                 s/Gary Rubman
                                                   Gary Rubman (pro hac vice)
17                                                 grubman@cov.com
                                                   COVINGTON & BURLING LLP
18                                                 One CityCenter
                                                   850 Tenth Street, NW
19                                                 Washington, D.C. 20001
                                                   Telephone: (202) 662-6000
20
                                                   s/Matthew Q. Verdin
21                                                 s/David Watnick
                                                   Matthew Q. Verdin (pro hac vice)
22                                                 mverdin@cov.com
                                                   David Watnick (pro hac vice)
23                                                 dwatnick@cov.com
                                                   COVINGTON & BURLING LLP
24                                                 Salesforce Tower
                                                   415 Mission Street, Suite 5400
25                                                 Telephone: (415) 591-7065

26                                                 Attorneys for Defendants Aristocrat
                                                   Technologies, Inc., Aristocrat Leisure Limited,
27                                                 and Big Fish Games, Inc.

28
                                                    24
       DEFENDANTS’ OPPOSITION TO
       PLAINTIFFS’ MOTION FOR TRO
       (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)
